Citation Nr: 1226209	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from October 17, 1996 to June 25, 1998, as 30 percent disabling from June 26, 1998 to July 23, 2003, and as 70 percent disabling from July 24, 2003.

2.  Entitlement to a higher initial rating in for prostate cancer, evaluated as 100 percent disabling prior to February 1, 2009 and as 20 percent disabling thereafter.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney at Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A May 1997 rating decision granted service connection for PTSD and assigned initial evaluations for that disability, a May 2007 rating decision denied a TDIU, and a November 2008 rating decision decreased the evaluation of the Veteran's prostate cancer from 100 percent to 20 percent.  The Veteran timely appealed each of these decisions.

The issues of entitlement to a higher evaluation for prostate cancer and a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In November 2006 the Veteran indicated that he wished to withdraw his appeal with respect to the evaluation of his PTSD.


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


DISMISSED CLAIM

The Board observes that the Veteran had previously pursued higher initial evaluations for his service-connected posttraumatic stress disorder (PTSD).  Service connection was granted for PTSD in a May 1997 rating decision, and a 10 percent evaluation was assigned effective October 17, 1996.  The Veteran appealed, and in February 1999 the Board remanded the appeal.  In December 1999 the RO increased the evaluation of PTSD to 30 percent, effective June 26, 1998.  The appeal was again remanded in June 2000, October 2003, and most recently in April 2005.  While the appeal was in remand status, the RO issued a rating decision in November 2006 which granted a 70 percent evaluation effective July 24, 2003.  In November 2006 the Veteran submitted a statement indicating that he was satisfied with the action taken in his appeal and that he would like to withdraw his appeal of the initial ratings assigned for PTSD.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the evaluation of his PTSD, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal or the initial disability evaluations assigned for PTSD and it is dismissed.


ORDER

The appeal of the initial disability evaluations assigned for PTSD is dismissed.



REMAND

The Veteran seeks a higher evaluation for prostate cancer.  This disability is evaluated pursuant to 38 C.F.R. § 4.115b , Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for a maximum 100 percent disability rating following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  The rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2011).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities. 38 C.F.R. §§ 4.14, 4.115a (2011).  

Here, service connection was granted in a May 2007 rating decision, and a 100 percent evaluation was assigned, effective February 8, 2007, the date of receipt of the Veteran's claim.  The Veteran underwent a VA examination in April 2008, and in a June 2008 rating decision, the RO proposed to reduce the evaluation of prostate cancer to 20 percent.  A November 2008 rating decision carried out the reduction, effective February 1, 2009.  The Veteran argues that his residual symptoms warrant an evaluation in excess of 20 percent.  

The record contains the Veteran's statements that he uses absorbent materials due to leakage.  The most recent VA outpatient records indicate that the Veteran has been seen for complaints of overactive bladder with urge incontinence.  A May 2009 treatment record indicates that the Veteran received pads and pull-ups from VA.  Notably, the Veteran has not been afforded a VA examination of this disability since April 2008.  As the current severity of this disability is unclear, the Board concludes that a current examination is warranted.

The Board also notes that the record contains a July 2006 Social Security Administration (SSA) award letter.  Records obtained from SSA include a June 2006 disability determination, indicating that the Veteran was disabled due to affective/mood disorders, with a secondary diagnosis of anxiety related disorders.  The Veteran contends that his PTSD has caused him to be incapable of maintaining employment.  Notably, the Veteran has not been psychiatrically examined since 2003.  In light of his contention that his PTSD has rendered him unemployable, a current examination is in order.

The Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of his prostate cancer residuals.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.  

Following review of the claims file and examination, the examiner should indicate the extent of any urinary frequency or voiding dysfunction.  Specifically, the examiner should identify both daytime and nighttime voiding intervals.  If the Veteran reports wearing absorbent materials, the examiner should ascertain how many times such must be changed.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities combine to render him unemployable.  The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should discuss how the Veteran's service connected disabilities impact his employment and activities of daily living, and indicate whether his service-connected disabilities, either individual or in combination, render him unemployable.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

5.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


